September 14, 2015 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: SBL Variable Annuity AccountXIV 1940 Act Registration Number:811-10011 1933 Act Registration Numbers:333-41180 and 333-120399 CIK:0001116625 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXIV, a unit investment trust registered under the Act, mailed to its contract owners the annual or semi-annual report(s) for the underlying management investment companies listed below. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following annual or semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed American Century Capital Portfolios, Inc. June 3, 2015 American Century Investment Trust June 3, 2015 Ariel Investment Trust June 9, 2015 Baron Investment Funds Trust May 29, 2015 BlackRock Funds June 2, 2015 Goldman Sachs Trust June 4, 2015 Guggenheim Funds Trust June 10, 2015 Ivy Funds June 4, 2015 Janus Investment Fund May 29, 2015 Northern Funds June 4, 2015 Securities and Exchange Commission September 14, 2015 Page two Underlying Management Investment Company CIK Number Date(s) Filed Oppenheimer Discovery Fund June 2, 2015 Oppenheimer Global Fund May 28, 2015 PIMCO Funds May 29, 2015 Pioneer Strategic Income Fund May 29, 2015 Prudential Jennison Small Company Fund, Inc. May 21, 2015 RidgeWorth Funds June 4, 2015 Rydex Series Funds June 10, 2015 Wells Fargo Funds Trust May 28, 2015 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Vice President, Associate General Counsel and Assistant Secretary Security Benefit Life Insurance Company
